DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 7 and canceled claim 5. Claims 1-4 and 6-10 are pending. Claims 7-10 are withdrawn from consideration.
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon.

Applicant has filed replacement drawings in response to the Drawing Objections set forth in the previous Office Action. The replacement drawings are accepted as being of sufficiently better quality to overcome the drawing objections of record.
The drawing objections have been withdrawn.

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 10/8/2021, with respect to the drawing objections of record have been fully considered and are persuasive.  
The drawing objections have been withdrawn.

Applicant’s arguments, see section B of Remarks, filed 10/8/2021, contain a request for rejoinder.  
Section B of Remarks alleges that the amendments to the claims place elected claims 1-4 and 6 into an allowable state and requests rejoinder of non-elected claims 7-10. However, claims 1-4 and 6 are not allowable at this time (see 103 rejections and further response to arguments below for details). Thus, Applicant’s request for rejoinder has not been granted.


Applicant’s arguments, see section C of Remarks, filed 10/8/2021, with respect to the 1112(b) rejections of record have been fully considered and are persuasive.  
The 112(b) rejections have been withdrawn.

Applicant’s arguments, see section D of Remarks, filed 10/8/2021, with respect to the 103 rejections of record have been fully considered, but they are not persuasive.  
Applicant has alleged that the combination of Hjelmberg and Xu fail to teach or suggest the newly added limitations of claim 1 as amended. Examiner respectfully disagrees.
The newly added limitations of claim 1 are strongly suggested by the teachings of Xu (see 103 rejection of claim 1 below for details). Furthermore, even in the absence of any teaching or suggestion in the prior art, the configuration required by the newly added limitations of claim 1 would be clearly preferable to one of ordinary skill in the art (see 103 rejections below for details).

Applicant has alleged that Xu’s invention teaches away from the invention of claim 1 by requiring that the filtration precision of the cloth of the filter bag be larger than the diameter of the powder particles, such that the powder particles can enter into the inside of the filter bag as allegedly desired by Xu. In support of this position, Applicant points to paragraphs [0021], [0041], [0044], and [0060] of the Espacenet translation of Xu, which include statements such as, “which particle protect the filter bag 13 and are dispersed between the filter bag 13 and the filter bag 13 to distribute the absorbed particles inside the entire device to improve the filtering effect,” (paragraph [0042]; emphasis added by Applicant), and “The pre-spraying system 10 sprays powder when it is turned on, and sprays activated carbon powder and lime powder to improve the absorption and water absorption of the inner space of the box body (3) and the filter bag (13), so that the turbid gas is fully purified, and the filter bag (13) is protected by forming a powdery layer is formed on the surface and inside of the filter bag (13) so that the particles in the turbid gas are quickly absorbed and settled down and fall,” (purportedly paragraph [0044] of 
	There is no explicit teaching in Xu that the filtration precision of the cloth of the filter bag be larger than the diameter of the powder particles, nor is there any explicit teaching in Xu that the powder penetrates the filter bag in Xu. Examiner respectfully submits that any notion that powder penetrates the filter bag in Xu is based on a misreading of Xu’s disclosure. 
In Xu, the filter bags 13 therein filter out the artificially prepared powder from the gas flow (Lines 216-220 and 242-245 of Espacenet Translation). Xu explicitly teaches that the powder forms a layer on the surface of the filter bag (paragraph [0044] of Espacenet Translation). Examiner notes that Xu does teach that a powdery layer is formed “inside” the filter bag (paragraphs [0042] and [0044] of Espacenet Translation). However, this teaching should not be taken to suggest that the powdery layer penetrates the filter bag. As evidence, Examiner points to paragraph [0055] of Xu (Espacenet translation), which recites the following: “When driving the gas to perform centrifugal movement, the blowing rod 6a will continuously blow the top of the filter bag 13 so that the dust that has been filtered by the filter bag 13 will descend along the inside of the filter bag 13 to the ash hopper part 2 for collection.” Examiner notes that the “ash hopper part” 2 is clearly on the upstream side of the filter bag 13, as it receives dust which has been filtered by said filter bag (paragraph [0055] of Espacenet translation). Said filtered dust is taught as descending “along the inside of the filter bag to the ash hopper part 2 for collection,” (paragraph [0055] of Espacenet Translation; emphasis added). This teaching by Xu suggests that (1) that the term “inside” is used with reference to the filter bag to describe the upstream side of the filter bag, and/or (2) that where the term “inside” is used in Xu, something has been lost in translation. Either way, it would be improper to take the teachings of Xu regarding the powdery layer being formed “inside” the filter bag as an indication that the powder penetrates the filter bag. Examiner contends that, in view of Xu’s teachings as a whole, e.g. those in paragraphs [0044] and [0055], Xu clearly teaches that the artificially prepared powder forms a medium layer on the upstream surface of the filter bag therein. It is implicit in such teachings that the particle diameter of the artificially prepared powder particles is greater than the filtration precision of a filter cloth of the filter bag/cartridge, as such a configuration is necessary to prevent the powder from penetrating the filter bag.
the filter bag 13 is protected and dispersed between the filter bag 13 and the filter bag 13 to distribute the adsorbed particles inside the entire device to improve the filtering effect,” (emphasis added). Considering that Xu never once refers to their entire system as a/the “device”, and considering that paragraph [0042] uses the phrase “the entire device” while discussing “the filter bag 13” it should be concluded that the term “the entire device” is used in paragraph [0042] to refer to the entire filter bag. Interpreting paragraph [0042] with the forgoing in mind, said paragraph appears to teach that the powder is distributed to the entire inside of the filter bag. As discussed in detail above, Xu’s teachings regarding the powder forming a layer on the inside of the filter bag should not be taken to suggest that the powdery layer penetrates the filter bag.
In view of the forgoing, Examiner contends that Xu does not teach or suggest that the filtration precision of the cloth of the filter bag must be larger than the diameter of the powder particles, nor does Xu teach or suggest that the powder penetrate the filter bag. Therefore, Xu does not teach away from the newly added limitations of claim 1 as alleged by Applicant. Thus, Examiner maintains that claim 1 as amended is obvious over Hjelmberg in view of Xu. See 103 rejections below for details.

Applicant has argued that the air filtration device of claim 1 as amended yields certain advantages. Specifically, Applicant has argued that the device of claim 1 improves filtration precision 
Based on the description in paragraph [0069] of Applicant’s published disclosure, it appears that the function of the powder in Applicant’s invention is very similar to that in Xu. Thus, it seems that modifying Hjelmberg in view of Xu would yield a device having similar advantages to that of Hjelmberg.
Regardless, as detailed in the 103 rejection of claim 1 below, it would have been obvious to one of ordinary skill in the art to modify Hjelmberg in view of Xu to arrive at the device of claim 1. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant has argued that Luy fails to cure the alleged deficiencies of Hjelmberg and Xu. However, as discussed above and detailed in the 103 rejections below, the combination of Hjelmberg and Xu is not deficient as alleged. Therefore, this argument is moot.

Applicant has argued the dependent claims are allowable over the prior art for the same alleged reasons as intendent claim 1. However, as discussed above and detailed in the 103 rejections below, claim 1 is not allowable over the prior art at this time. Therefore, this argument is moot.

Applicant has argued that the air baffle of claim 2 and the baffle of claim 3 are different than the air inlet grate 15 of Xu in terms of both structure and function. With regard to the air baffle of claim 2, Applicant has argued that the function of said air baffle is dispersing the air flow and artificially prepared powder particles that enter the air filter chamber. With regard to the baffle of claim 3, Applicant has argued that the function of said baffle is dispersing the powder particles evenly. Applicant has argued that the air inlet grate 15 of Xu can be closed off to cut off air flow into the air filter chamber. Examiner respectfully disagrees with Applicant’s assessment that the air baffle of claim 2 and the baffle of claim 3 are different than the air inlet grate of 15 of Xu in terms of both structure and function.

Regardless, it is noted that the features upon which Applicant’s argument relies (i.e., the air baffle of claim 2 air baffle dispersing the air flow and artificially prepared powder particles that enter the air filter chamber, the baffle of claim 3 dispersing the powder particles evenly, and the baffles being different than something which closes off air flow into the air filter chamber) are not recited in the rejected claim(s). Claim 2 merely recites “an air baffle disposed in front of the entrance to the air filter chamber”. There is nothing in claim 2 requiring said baffle be capable of dispersing the air flow and artificially prepared powder particles that enter the air filter chamber. Claim 3 merely recites “a baffle is disposed in front of the nozzle”. There is nothing in claim 3 requiring said baffle be capable of dispersing the powder particles evenly. There is nothing in either claim 2 or claim 3 which would prevent the claimed baffle from being read upon an air inlet grate capable of being closed off to cut off air flow into the air filter chamber.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the above, Examiner maintains that claims 2 and 3 are obvious over Hjelmberg in view of Xu. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “jet pulse powder cleaning devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “jet pulse powder cleaning devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “jet pulse powder cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has revealed no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, based on the description of the “jet pulse 
Accordingly, the claimed “jet pulse powder cleaning devices” has been interpreted as nozzles, lances, pipes, etc. for delivering gas, as well as equivalents thereof.

The following are new rejections necessitated by amendment and made in view of the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjelmberg et al. (US 2015/0238890), hereafter referred to as Hjelmberg, in combination with Xu et al. (CN 204170537, see Espacenet translation), hereafter referred to as Xu.
With regard to claim 1: Hjelmberg teaches a high efficiency air filter device, comprising an air filter system (abstract), wherein: 
The air filter system comprises an air filter chamber (housing interior) 2a, a clean air chamber (upper portion) 2c, and high-pressure jet pulse powder cleaning devices (pulsing gas duct and pulsing gas nozzles) 7 and 8 (Figures 1 and 2, paragraphs [0023]-[0025]);
An entrance (connection) 3a of the air filter chamber 2a is in communication with an air inlet pipe (duct) 3 (Figure 1, paragraphs [0023]-[0025]); 
An exit (connection) 4a of the clean air chamber is in communication with an air outlet pipe (duct) 4 (Figure 1, paragraphs [0023]-[0025]);
A plurality of bag filters 6 are disposed in the air filter chamber 2a (Figure 1, paragraphs [0023]-[0025]);
An opening end (top end) of each of the bag filters 6 is in communication with the clean air chamber 2c, and each of the high-pressure jet pulse powder cleaning devices 8 is disposed above the opening end of the corresponding bag filter 6 (Figure 1, paragraphs [0023]-[0025]);
A powder precipitation chamber (lower portion) 2b is disposed at a lower end of the air filter chamber 2a, and a powder discharge valve (screw) 11 is disposed at a lower end of the powder precipitation chamber 2b (Figure 1, paragraphs [0023]-[0025]);
Hjelmberg does not explicitly teach a powder distribution system.
Xu teaches an air filter device (lines 10-21 of Espacenet translation), the device comprising an air filter system having an air filter chamber (box body part) 3 and a powder distribution system (pre-spaying system for spraying powder) 10 (Figures 1-5, Lines 10-21 and 149-187 of Espacenet Translation), wherein the powder distribution system comprises a powder delivery tube (galvanized copper pipe) 10a in fluid communication with an air inlet pipe 17 of the air filter system for supplying artificially prepared powder particles (activated carbon powder and lime powder) to the air inlet pipe of the filter chamber (Figures 1-5, Lines 149-245 of Espacenet Translation). Note: Activated carbon powder and lime powder 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hjelmberg in view of Xu by adding a powder distribution system, said powder distribution system comprising a powder delivery tube in fluid communication with an air inlet pipe of the air filter system, wherein the powder delivery tube supplies artificially prepared powder particles (activated carbon powder and lime powder) to the air inlet pipe of the filter chamber, in order to purify gas entering the filter system of Hjelmberg and to protect the filter bags thereof, i.e. by spraying the carbon powder and lime powder into the air inlet pipe using the powder delivery tube, such that the powders contact the gas entering the filter system.
Modified Hjelmberg remains silent to the powder delivery system comprising a powder storage tank filed with the artificially prepared powder particles, and a high-pressure air pipe disposed in the powder storage tank, wherein the powder storage tank is in communication with the air inlet pipe of the air filter chamber via the powder delivery tube.
However, a person having ordinary skill in the art, possessing the teachings of Xu, would recognize that a powder storage tank and a high-pressure air pipe are necessary elements of a powder delivery system like that of Xu. Consequently, a person having ordinary skill in the art would recognize that such elements are likewise necessary in the powder delivery system of modified Hjelmberg.
Regarding the powder storage tank, a person having ordinary skill in the art would recognize that it is advantageous, but also necessary to provide one or more powder storage containers, i.e. tanks, for storing the activated carbon and lime powders before they are supplied to the air inlet pipe via the powder delivery tube. Lacking a powder storage container, the lime and carbon powders would need to be stored in the open, e.g. in a pile of heap outside of a container, where they would be subject to contamination and/or aerosolization. This knowledge is well within the level of ordinary skill in the art. In other words, 
Regarding the high pressure air pipe, a person having ordinary skill in the art would recognize that a source of high pressure air, i.e. a high pressure air pipe, is necessary for supplying the activated carbon and lime powders to the air inlet pipe via the powder delivery tube. Powders, being solid state mater, will not flow through pipes, like the powder delivery tube, unless they are fluidized, e.g. by high pressure air. This knowledge is well within the level of ordinary skill in the art. In other words, even in the absence of any explicit teaching or suggestion in the prior art, a person having ordinary skill in the art would recognize that a fluidizing gas, e.g. air, would need to be supplied to the lime and carbon powders in order to fluidize aid powders, such that they can flow through the powder delivery tube. Thus, even without an explicit teaching in the prior art, a person having ordinary skill in the art would be motivated to add at least one high pressure fluidizing gas (e.g. air) pipe to the system of modified Hjelmberg.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg by: (1) adding at least one powder storage tank to the powder delivery system, said powder storage tank(s) disposed in communication with the air inlet pipe of the air filter chamber via the powder delivery tube, in order to cleanly store the carbon and lime powders before they are supplied to the to the air inlet pipe via the powder delivery tube; and (2) disposing at least one high pressure air pipe in the powder storage tank(s), in order to fluidize the lime and carbon powders in said tank(s), so that said powders can successfully flow from the tank(s) to the air inlet pipe via the powder delivery tube.
Modified Hjelmberg remains silent to a high-pressure air pipe valve disposed at an air inlet end of the high-pressure air pipe, and a powder delivery tube valve disposed on the powder delivery tube.
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipe and said tube. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipe and said tube, such that, for example, the device of modified Hjelmberg can be shut off for maintenance.

Modified Hjelmberg is silent to an air inlet pipe valve disposed in the air inlet pipe and to an air outlet pipe valve disposed in the air outlet pipe. 
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipes. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipes, such that, for example, the device of modified Hjelmberg can be shut off for maintenance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg by disposing an air inlet pipe valve in the air inlet pipe, and by disposing an air outlet pipe valve in the air outlet pipe, in order to allow the flows through said pipes to be shut off, e.g. such that the device of modified Hjelmberg can be shut off for maintenance.
	Modified Hjelmberg is silent to a pressure detector disposed in the air outlet pipe.
	However, a person having ordinary skill in the art would recognize that pressure detectors, if placed within the filter system, could be used to monitor the function of said system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg by disposing a pressure detector within the air outlet pipe, in order to monitor the function of the air filter system.
	Modified Hjelmberg is silent to an exhaust fan in communication with the air outlet pipe.
	However, it is well understood that, for a fluid such as air to flow, a pressure gradient must be established. Fans and blowers are notoriously well known means of establishing pressure gradients to induce gas flow.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg by adding an exhaust fan in communication with the air outlet pipe, in order to induce flow of air through the filter system, i.e. by drawing air through and out of the filter system.

However, even in the absence of any specific teaching or suggestion in the prior art, such a configuration would be clearly preferable in modified Hjelmberg to one of ordinary skill in the art. Both Hjelmberg and Xu are directed to systems which are intended to filter impurities from gases. It would clearly run counter to the intended purposes of both Hjelmberg and Xu to configure either Hjelmberg or Xu such that the filters allowed for passage of significant portions of particles which are known to be present in the gas stream being filtered. Thus, a person having ordinary skill in the art would not require any teaching or suggestion to recognize that modified Hjelmberg should be configured such that the particle diameter of the artificially prepared powder particles is greater than the filtration precision of a filter cloth of the filter bag/cartridge, i.e. in order to prevent large amounts of particles from passing through the filter and thus defeating the purpose of said filter. In providing such a configuration to modified Hjelmberg, it is understood that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation, as the filter would prevent particles from penetrating from the upstream side to the downstream side of the filter, wherein the upstream side of the filter 6 in modified Hjelmberg is the outer surface thereof (Hjelmberg Figure 1). 
Regardless, such a configuration is strongly suggested in Xu so as to render said configuration obvious in modified Hjelmberg. In Xu, the filter bags 13 therein filter out the artificially prepared powder from the gas flow (Lines 216-220 and 242-245 of Espacenet Translation). Xu explicitly teaches that the powder forms a layer on the surface of the filter bag (paragraph [0044] of Espacenet Translation). Examiner notes that Xu does teach that a powdery layer is formed “inside” the filter bag (paragraph [0044] of Espacenet Translation). However, this teaching should not be taken to suggest that the powdery layer penetrates the filter bag. As evidence, Examiner points to paragraph [0055] of Xu (Espacenet translation), which recites the following: “When driving the gas to perform centrifugal movement, the blowing rod 6a will continuously blow the top of the filter bag 13 so that the dust that has been filtered by inside of the filter bag to the ash hopper part 2 for collection,” (paragraph [0055] of Espacenet Translation; emphasis added). This teaching by Xu suggests that (1) that the term “inside” is used with reference to the filter bag to describe the upstream side of the filter bag, and/or (2) that where the term “inside” is used in Xu, something has been lost in translation. Either way, it would be improper to take the teachings of Xu regarding the powdery layer being formed “inside” the filter bag as an indication that the powder penetrates the filter bag. Examiner contends that, in view of Xu’s teachings as a whole, e.g. those in paragraphs [0044] and [0055], Xu clearly teaches that the artificially prepared powder forms a medium layer on the upstream surface of the filter bag therein. It is implicit in such teachings that the particle diameter of the artificially prepared powder particles is greater than the filtration precision of a filter cloth of the filter bag/cartridge, as such a configuration is necessary to prevent the powder from penetrating the filter bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Xu by configuring modified Hjelmberg such that the particle diameter of the artificially prepared powder particles is greater than the filtration precision of a filter cloth of the filter bag/cartridge, in order to prevent the powder particles from penetrating the filter and defeating the purpose of modified Helmberg’s filtration system. In Hjelmberg modified as such, it is implicit that the artificially prepared powder particles are capable of forming a medium layer on an upstream surface of the bag filter or filter cartridge upon a powder distribution operation. In modified Hjelmberg, the upstream side of the of the filter 6 is the outer surface thereof (Hjelmberg Figure 1). Thus, it is implicit that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.
	With regard to claim 3: In modified Hjelmberg, the powder delivery tube (galvanized copper pipe) 10a of the powder distribution system 10 stretches into a middle position inside the air inlet pipe, i.e. the powder delivery tube 10a extends into the interior of the air inlet pipe (Xu: Figure 2, Lines 76-87 of Espacenet translation).

	Modified Hjelmberg is silent to a baffle disposed in front of the nozzle.
However, Xu teaches a baffle (air inlet grate) 15 disposed in front of the entrance to the air filter chamber (box body part) 3 thereof (Figure 2, Lines 63-73 of Espacenet Translation). Said baffle 15 is also disposed in front of the nozzle (spray port) of the powder delivery tube, i.e. between the nozzle and the inlet to the air filter chamber 3 (Xu: Figure 2, Lines 76-87 of Espacenet translation). The baffle (air inlet grate) 15 can be closed to cut off air flow into the air filter chamber 3 (Lines 199-206 of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Xu by adding a baffle (inlet grate) disposed in front of nozzle and in front of the air filter chamber, i.e. between the nozzle and the air filter chamber, in order to allow air flow into the air filter chamber from the location of the nozzle to be cut off if desired.
	With regard to claim 4: Modified Hjelmberg is silent to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the high-pressure air pipe valve, and a switch of the powder delivery tube valve being electrically connected to a PLC control system respectively.
However, the provision of a PLC control system electrically connected to said various parts of the system constitutes a mere provision of automatic means to replace a manual activity, e.g. reading of the pressure detector, actuation of the air inlet pipe valve, etc. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg by adding a PLC control system electrically connected to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the high-pressure air pipe valve, and a switch of the powder delivery tube valve, in order to automate operation of the system of modified Hjelmberg.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjelmberg in view of Xu as applied to claim 1 above, and further in view of Luy et al. (US 5,868,807), hereafter referred to as Luy.
With regard to claim 2: Modified Hjelmberg is silent to the air filter system further comprising an air baffle disposed in front of the air filter chamber.
Xu teaches an air baffle (air inlet grate) 15 disposed in front of the entrance to the air filter chamber (box body part) 3 thereof (Figure 2, Lines 63-73 of Espacenet Translation). The air baffle (air inlet grate) can be closed to cut off air flow into the air filter chamber 3 (Lines 199-206 of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Xu by adding an air baffle (inlet grate) disposed in front of the air filter chamber, in order to allow air flow into the air filter chamber to be cut off if desired.
Modified Hjelmberg is silent to the air filter system further comprising a trumpet-shaped air intake disposed at an air inlet of the air inlet pipe.
Luy teaches an air filter apparatus (abstract), the system comprising an air inlet pipe (gas line) 84 having a trumpet shaped air intake (air inlet) 83 connected to an air inlet of the air inlet pipe 84 (Figure 1, Column 5 Lines 4-20). It is well established that it would be obvious for one of ordinary skill in the art before the effective filing date to combine prior art elements in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Luy by adding a trumpet shaped air intake to the air inlet of the air inlet pipe in order to obtain a predictably functional air inlet pipe.
	Modified Hjelmberg is silent to the air filter system further comprising a filter mesh disposed on the air intake.
	Luy teaches a filter mesh (dust filter) 86 disposed in the air inlet pipe 84 slightly downstream of the air intake 83 (Figure 1, Column 5 Lines 4-20). The air inlet pipe 84 further comprises a valve (shutoff/control device) 85 positioned upstream of the filter mesh 86 and downstream of the air intake 83. A person having ordinary skill in the art would recognize that there is no special importance to the filter 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Luy by adding a filter mesh to the air intake in order to screen out at least some particles entering the gas inlet line.
With regard to claim 6: Modified Hjelmberg is silent to an air outlet of the exhaust fan being in communication with a second stage air filter device.
Luy teaches an air filter apparatus (abstract), the system comprising a first stage filter device (fluidized bed apparatus) 1 and a second stage filter device (downstream dust remover) 51, wherein the second stage filter device 51 is in communication with the first stage filter device 1 via a gas outlet (gas line) 89 of the first stage filter device 1 (Figure 1, Column 3 Line 40-Column 4 Line 55, Column 5 Lines 5-20). The second stage filter device 51 removes dust that remains in the gas flow after it exits the first stage filter device 1 (Figure 1, Column 4 Lines 40-55, Column 5 Lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hjelmberg in view of Luy by adding a second stage air filter device in fluid communication with and downstream of the outlet of the exhaust fan, in order to remove dust that remains in the air flow exiting the outlet of the exhaust fan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772